NOTE: This order is nonpreoedential.
United States Court of Appea|s for the Federa| Circuit
2010-3021
THO|Vl/-\S O. WARD,
Petitioner,
V.
UNlTED STATES POSTAL SERV|CE,
Respondent.
Petition for review of the Merit Systems Protection Board in case no.
PH0752090126-l-1.
ON MOT|ON
0 R D E R
Upon consideration of Thomas O. Ward’s unopposed motion for leave to
substitute lVlatthew J. Dowd as principal counsel for Ward and to designate Joseph J.
Chester as counse|, and upon consideration of Ward’s unopposed motion to withdraw
his previously submitted opening brief and for a 45-day extension of time, until February
25, 20‘lO, to tile a replacement opening brief,
lT |S ORDERED THAT:
_ The motions are granted
FOR THE COURT
JAN 26 mm /s/ Jan Horba|v
Date Jan Horba|y
Clerk
FlLED
U.S.COU
oc: Matthew J. Dowd, Esq. THE Fll§l§l?F§A?.P¢§E*c'i1SlT':0R
Matthew H. Soiomson, Esq.
Joseph J. Chester, Esq. JAN 2 6 2010
s20 .lAN HORBAl.Y
Cl.ERK